Melvin Mayfield, Judge, concurring. I want to add a word of explanation as to the basis of my agreement with the majority opinion. . As I understand it, the appellant is not now arguing that he is entitled to a personal judgment against Merryman. He now contends that he is entitled to a judgment in rem for $2100 against Merryman’s land and to foreclose a mechanic’s and materialman’s lien, under Ark. Stat. Ann. §§ 51-601, 51-604 — 51-626 (Repl. 1971), for the work he says he did on the land as a subcontractor for Snow. Thus, he argues that in keeping with the decisions in Thompson v. Brown, 5 Ark. App. 111, 633 S.W.2d 382 (1982) and Traylor v. Huntsman, 253 Ark. 704, 488 S.W.2d 30 (1972), his complaint should be amended to conform to the evidence introduced and the j ury verdict reformed to express the jury’s intent to reach the result above stated. In the first place, the complaint did not need to be amended as the lien theory was pled as an alternative ground for recovery. In the second place, as the majority opinion points out, when the case was resubmitted to the jury, an entirely new verdict was returned which made no reference to appellant. While Traylor allows the court to amend a verdict, even after the jury has been discharged, that case holds that this authority should be exercised only when the jury’s intention is incorrectly expressed under a mistake of law and not of fact, and only when its intention can be ascertained with certainty. In this case, the appellant did not request an instruction or verdict form in keeping with the contention he now makes on appeal. Moreover, he did not request that the trial court make any attempt to ascertain the jury’s intention upon the return of either verdict. Under all the circumstances, I am unable to conclude that the trial court erred in denying appellant’s post-trial motions.